Citation Nr: 1542952	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2 (DM2), to include as due to herbicide exposure.
 
2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  He also has multiple verified periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) in the Air Force Reserve between April 1981 and September 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

The issues on appeal were previously remanded by the Board in January 2011, March 2013 and December 2013, additional development.

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The probative evidence of record is in relative equipoise as to whether the Veteran was exposed to herbicide agents during his active service in Thailand, during the Vietnam War Era.

2.  The probative evidence of record reflects that the Veteran has DM2 that is presumed to be related to in-service herbicide exposure.  

3.  The probative evidence of record reflects that the Veteran's currently diagnosed hypertension did not originate in service or for many years thereafter, and is not related to any incident during active service.  



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for DM2 are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for the establishment of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied by way of September 2007, November 2007, January 2011, January 2014 and April 2014 letters sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, a VA examination and opinion and statements from the Veteran and his representative.  

The Board notes that the October 2014 VA examination and opinion of DM2 and hypertension reflects that the examiner reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the October 2014 medical examination and opinion are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

Additionally, as hypertension is defined as a chronic disease in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and service connection for diabetes mellitus and hypertension may be established by evidence of a continuity of symptomatology after service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39.

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide exposure, under current VA law:  chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease. 38 C.F.R. § 3.309(e) (2014).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  This statutory presumption, however, is not for application in this case as the Veteran does not have the requisite service in Vietnam during the Vietnam era.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Although the record evidence shows that the Veteran has been diagnosed with diabetes mellitus, type II, the record does not reflect, nor does the Veteran assert, that he served in Vietnam during the Vietnam era.  Rather, he claims that he was exposed to herbicides during his service in Thailand.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  

The C&P Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  This memorandum also notes that, while the Project CHECO Southeast Asia Report: Base Defense in Thailand did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In a May 2010 bulletin, the C&P Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the C&P Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used.  Therefore, the C&P Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.  

According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP military occupational specialty (MOS) that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis was to be acknowledged.  


Diabetes Mellitus, Type II

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's DM2 is presumed to be related to in-service herbicide exposure.  

The Veteran's DD form 214 and STRs reflect that the Veteran served with the United States Air Force in Thailand at the Ubon RTAFB during the Vietnam War Era.  His military occupational specialty (MOS) during this time was an Aircraft Fuel Systems Mechanic.  

In considering the Veteran's MOS of an Aircraft Fuel Systems Mechanic, his active service at the Ubon RTAFB during the Vietnam War Era, and his lay statements of having worked with fuel tanks that were stored in canisters around the perimeter of the Ubon RTAFB, the Board will resolve doubt in favor of the Veteran and find that he worked near the Udorn RTAFB air base perimeter.  See generally Pentacost v. Principi, 16 Vet. App. 124 (2002).  Thus, the evidence is in relative equipoise as to whether the Veteran was exposed to herbicide agents in service.  Accordingly, the Veteran's in-service exposure to herbicide agents may be conceded on a factual basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

The post-service medical evidence shows that the Veteran has DM2, initially diagnosed in an April 2002 private medical report.  That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's diabetes was not caused by herbicide exposure.  

Therefore, the evidence of a current diagnosis of DM2, coupled with the Veteran's in-service herbicide exposure, satisfies the presumptive service-connection criteria of 38 C.F.R. § 3.309(e) and the Board concludes that service connection for DM2 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Hypertension

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that the Veteran's hypertension did not originate in service or for many years thereafter, and is not related to any incident during active service.  

Initially the Board observes that while the Veteran's in-service exposure to herbicide agents may be conceded on a factual basis, hypertension is not a disease for which service connection may be presumed.  38 C.F.R. § 3.309.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  Additionally, the Veteran's initial diagnosis of hypertension was recorded on September 27, 1992, during a period of INACDUTRA, however, as hypertension constitutes a disease rather than an injury, this period of INACDUTRA does not qualify as a period of active service in which hypertension could be considered to have been incurred.  See 38 U.S.C.A. § 101.  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (24), 106; 38 C.F.R. § 3.6(a), (d).  See also Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  Therefore, the Veteran's claim will be evaluated on the basis of direct service connection.  

The probative evidence of record demonstrates a current diagnosis of hypertension, which was initially diagnosed in the record in a September 1992 STR, during the Veteran's period of Air Force Reserve service.  However, there is no evidence of this disability during the Veteran's active service, within a year of the Veteran's active service and no evidence indicating this disability is related to the Veteran's active service.  In the October 2014 VA examination, the examiner found that there was no evidence to indicate a direct service connection and therefore the hypertension was less likely than not first onset during active service.  She also found that if the Board were to concede that the Veteran was exposed to herbicides, she would opine that the Veteran's hypertension was less likely than not related to the conceded herbicide exposure as hypertension was not an Agent Orange presumptive condition.  

Thus, there is no probative medical evidence indicating the Veteran's hypertension is related to his active service.  

The Veteran has not claimed that his hypertension began in service and continued since that time, rather, the Veteran argues that this condition is due to herbicide exposure during his active service in Thailand during the Vietnam War Era.  While a Veteran is competent to report lay observable events, treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, he is not competent to specify that his hypertension is related to herbicide exposure, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, these assertions are not competent and are afforded no probative value.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for hypertension is denied.


ORDER

Service connection for DM2, to include as due to herbicide exposure, is granted.  

Service connection for hypertension, to include as due to herbicide exposure, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


